On Remand from the Supreme Court

CRAWLEY, Judge.
Debra L. Britt, a respiratory technician employed by Shelby County Health Care Authority d/b/a Shelby Medical Center (“the Hospital”), was seriously injured in an automobile accident when she fell asleep at the wheel of her vehicle while driving home after working two 16-hour shifts in a 40-hour period. She sued the Hospital, asserting tort claims based on negligence and wantonness and a workers’ compensation claim. On the negligence claims, the circuit court entered a summary judgment for the Hospital. On the workers’ compensation claim, the circuit court, after a bench trial, entered a judgment for the Hospital.
On April 13, 2001, this court affirmed the judgment on the workers’ compensation claim; it reversed the judgment on the negligence claims and remanded the cause for further proceedings. The Hospital petitioned the Alabama Supreme Court for a writ of certiorari to review the decision. The supreme court granted the writ to decide the following question of first impression: “whether an employee who falls asleep and is injured in an automobile accident while driving her personal vehicle home after having worked two 16-hour shifts with an 8-hour break between shifts can sustain a workers’ compensation claim or negligence and wantonness claims against her employer.” See Ex parte Shel*344by County Health Care Auth., 850 So.2d 332, 335 (Ala.2002).
The supreme court affirmed that part of this court’s judgment that affirmed the circuit court’s judgment on the workers’ compensation’s claim. However, the supreme court reversed this court’s judgment “insofar as it reverse[d] the trial court’s summary judgment in favor of the Hospital on Britt’s negligence and wantonness claims.” See Ex parte Shelby County Health Care Auth., 850 So.2d at 340. Therefore, in compliance with the supreme court’s opinion, the judgment of the Shelby Circuit Court is affirmed in its entirety.
AFFIRMED.
YATES, P.J., and THOMPSON, PITTMAN, and MURDOCK, JJ„ concur.